Case 1:21-cv-00583-MKB-VMS Document 12 Filed 02/08/21 Page 1 of 13 PageID #: 192




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  _______________________________________________
                                                  :
  SECURITIES AND EXCHANGE COMMISSION,             :
                                                  :
                                Plaintiff,        :
                                                  :
              -against-                           :   21-cv-00583-MKB-VMS
                                                  :
  GPB CAPITAL HOLDINGS, LLC                       :
  ASCENDANT CAPITAL, LLC;                         :
  ASCENDANT ALTERNATIVE                           :
  STRATEGIES, LLC;                                :
  DAVID GENTILE;                                  :
  JEFFRY SCHNEIDER; and                           :
  JEFFREY LASH,                                   :
                                                  :
                                Defendants.       :
  _______________________________________________ :



            MEMORANDUM OF LAW OF PLAINTIFF SECURITIES
         AND EXCHANGE COMMISSION IN SUPPORT OF ITS MOTION
     FOR AN ORDER TO SHOW CAUSE AND FOR THE APPOINTMENT OF AN
   INDEPENDENT MONITOR OVER DEFENDANT GPB CAPITAL HOLDINGS, LLC




                                SECURITIES AND EXCHANGE COMMISSION
                                     David Stoelting
                                     Kristin M. Pauley
                                     Lindsay S. Moilanen
                                     200 Vesey Street, Suite 400
                                     New York, New York 10281
                                     (212) 336-0174 (Stoelting)

  February 8, 2021
Case 1:21-cv-00583-MKB-VMS Document 12 Filed 02/08/21 Page 2 of 13 PageID #: 193




                                                    TABLE OF CONTENTS

                                                                                                                                      Page

  TABLE OF AUTHORITIES ...................................................................................................... iii

  PRELIMINARY STATEMENT ................................................................................................. 1

  BACKGROUND ........................................................................................................................... 3

     The Commission’s Allegations ................................................................................................... 3

     Gentile’s Continuing Control Over GPB Capital ........................................................................ 4

     GPB Capital’s Dealerships And Financial Condition ................................................................. 4

  ARGUMENT ................................................................................................................................. 5

     I.         The Monitor’s Necessity And Purpose ........................................................................... 5

     II.        Joseph T. Gardemal III Is Qualified To Serve As Monitor ............................................. 7

  CONCLUSION ............................................................................................................................. 9




                                                                       ii
Case 1:21-cv-00583-MKB-VMS Document 12 Filed 02/08/21 Page 3 of 13 PageID #: 194




                                                  TABLE OF AUTHORITIES

                                                                                                                                       Page

  Cases

  SEC v. Amer. Bd. of Trade, Inc., 830 F.2d 431 (2d Cir. 1987) ....................................................... 4
  SEC v. Bivona, 16 Civ. 01386 (EMC), 2016 WL 2996903, (N.D. Cal. May 25, 2016)................. 6
  SEC v. Trabulse, 526 F. Supp. 2d 1008 (N.D. Cal. 2007) .............................................................. 6
  SEC v. WorldCom, Inc., 02 Civ. 4963 (JSR), 2002 WL 1788032 (S.D.N.Y. Aug. 2, 2002) ...... 5-6


  Statute
  15 U.S.C. § 78u(d)(5) ..................................................................................................................... 5




                                                                       iii
Case 1:21-cv-00583-MKB-VMS Document 12 Filed 02/08/21 Page 4 of 13 PageID #: 195




          Plaintiff Securities and Exchange Commission respectfully submits this memorandum of

  law in support of its application for Order to Show Cause and for the appointment of an

  independent monitor over Defendant GPB Capital Holdings, LLC (“GPB Capital”).

                                    PRELIMINARY STATEMENT

          To protect investors, the Court should appoint an independent monitor to oversee the

  operations and management of GPB Capital. In the aftermath of the investment fraud

  perpetuated by GPB Capital and the resulting civil and criminal actions filed last week, the risks

  to investors have never been greater, and an independent monitor is urgently needed to maintain

  stability to preserve the assets available for investors. For reasons described below, the

  Commission proposes that the Court appoint as the independent monitor Joseph T. Gardemal III,

  a restructuring specialist who is uniquely qualified for this critical role. 1

          An independent monitor is necessary to protect investors, given the actions of GPB

  Capital’s principal, David Gentile (“Gentile”), who founded GPB Capital in 2013 and was chief

  executive officer until four days ago when he was charged with securities fraud in this action.

  Based on allegations similar to those in the Commission’s Complaint, the U.S. Attorney’s Office

  charged Gentile with multiple counts in an Indictment.

          The Commission’s Complaint alleges that Gentile—who continues to own 100% of GPB

  Capital—masterminded the $1.7 billion offering fraud that victimized approximately 17,000

  investors nationwide. Attracted by the substantial and consistent distributions that the funds paid




          1
          Declaration of Kristin M. Pauley, Esq. dated February 8, 2021 (“Decl.”), Ex. 1
  (summary of Joseph Gardemal’s professional experience and background). A copy of the
  proposed Order Appointing Monitor is attached as Ex. 2 to the Decl.
Case 1:21-cv-00583-MKB-VMS Document 12 Filed 02/08/21 Page 5 of 13 PageID #: 196




  out year after year, investors poured hundreds of millions of dollars into the Funds. 2 The

  successful image, however, was an illusion: the distributions paid to investors largely consisted

  of Ponzi-like payments from other investors and not cash flow from operations, as investors had

  been promised. All distributions and redemptions finally stopped in 2018. Since then, investors

  have been given scant information about the financial condition of the funds, although it is clear

  that GPB Capital’s financial obligations to the investors far exceed the value of its known assets.

         The principal source for potential investor recovery is revenue generated by the several

  dozen automobile dealerships owned by GPB Capital. These dealerships have contractual

  relationships with lenders and manufacturers that are now at risk of termination because of,

  among other things, Gentile’s arrest. In addition, GPB Capital, as it has recently done, can sell

  its dealerships to generate cash, and Gentile and his handpicked management team should not

  have unchecked authority over incoming cash that could be used to redeem investors.

         In short, an independent monitor, serving as an officer of the Court with sufficient

  plenary powers, would provide much-needed assurances to the investors, GPB Capital’s

  counterparties and the public that an unbiased and qualified person who is not beholden to

  Gentile is vetting any significant transactions and decisions and looking out for the interests of

  investors. The Court should therefore order Defendants to show cause why an independent

  monitor should not be appointed over GPB Capital and then appoint an independent monitor,

  whether Joseph T. Gardemal III as the Commission proposes or another monitor of the Court’s

  choosing.




         2
          The “Funds” consist of GPB Automotive Portfolio, LP; GPB Holdings, LP / GPB
  Holdings Qualified, LP; GPB Holdings II, LP; GPB Waste Management, LP; and GPB Cold
  Storage, LP.

                                                   2
Case 1:21-cv-00583-MKB-VMS Document 12 Filed 02/08/21 Page 6 of 13 PageID #: 197




                                            BACKGROUND

  The Commission’s Allegations

         As alleged in the Complaint (“Comp.”), GPB Capital engaged in a Ponzi-like scheme

  beginning as early as 2015. Comp. ⁋ 41. Specifically, GBP Capital used investor funds to pay

  an 8% annualized distribution payment to investors, as well as periodic “special distributions”

  ranging from 0.5 to 3%, despite telling investors and prospective investors in the Funds that GPB

  Capital made the distribution and special distribution payments exclusively with funds from

  operations. Comp. ⁋ 42. GPB Capital also manipulated the financial statements for two of the

  Funds in the early years to give the false appearance to investors and prospective investors that

  the Funds were generating sufficient income to cover the distribution payments to investors.

  Comp. ⁋⁋ 49-63.

         In addition, GPB Capital made material misrepresentations and omissions to investors

  and prospective investors in the offering and marketing materials concerning millions of dollars

  in fees and other compensation received by, among others, Gentile. Comp. ⁋⁋ 64-76. GPB

  Capital also failed to disclose to investors Gentile’s inherent conflict of interest in acquisition-

  related decisions on account of the undisclosed fees he received in connection with those

  acquisitions. Comp. ⁋⁋ 71-73.

         For more than three years, GPB Capital has both failed to deliver audited financial

  statements for the Funds to investors and failed to register two of its Funds with the Commission,

  as required by the Securities Exchange Act of 1934 (“Exchange Act”). Comp. ⁋⁋ 77-83. GPB

  Capital also took action to impede reporting to the Commission by including language in certain

  of its separation and termination agreements that violated the whistleblower rules under the

  Exchange Act and retaliated against a known whistleblower. Comp. ⁋⁋ 84-111.



                                                     3
Case 1:21-cv-00583-MKB-VMS Document 12 Filed 02/08/21 Page 7 of 13 PageID #: 198




  Gentile’s Continuing Control Over GPB Capital

         Gentile, as the founder, sole owner and (until last Friday 3) CEO of GPB Capital, has

  maintained nearly unfettered control over GPB Capital’s business and decision-making. Decl.

  Ex. 3 at 33 (Form ADV). In early 2020, however, in the face of mounting lawsuits (Decl. Ex. 5),

  investor losses and law enforcement investigations (Decl. Ex. 4 at 25), GPB Capital created a

  new entity, Highline Management, Inc. (“Highline”), a wholly-owned subsidiary of GPB Capital.

  Id. at 4. Although Highline appears to have assumed the management of certain aspects of GPB

  Capital, Gentile remains the sole owner of GPB Capital, at least until the filing of the

  Commission’s Complaint, was one of the five-member Highline board, and Gentile recruited the

  other four board members. At the time of the filing of the Complaint, Gentile was also one of a

  five-member acquisition committee, which focuses on acquisitions and disposition at the Fund

  level, and managed GPB Capital’s operations, along with a managing director and the general

  counsel at GPB Capital, both of whom Gentile recruited.

  GPB Capital’s Dealerships And Financial Condition

         GPB Capital’s three dozen automobile dealerships remain the source of the majority of

  its revenue. The dealerships are parties to franchise agreements with automobile manufacturers

  as well as financing agreements with banks and finance companies affiliated with the

  manufacturers. These contracts are vital to the dealerships’ day-to-day operations, and most

  contain change-of-control provisions as well as other provisions allowing for termination by the

  manufacturer. Decl. Ex. 6. Such change-of-control provisions allow a manufacturer to terminate


         3
            According to a press report, Gentile is only stepping down as CEO until “current
  matters are resolved,” and the new “interim CEO” is Robert Chmiel. Decl. Ex. 7. Gentile hired
  Chmiel in November 2019 to be GPB Capital’s chief financial officer. Decl. Ex. 3 at 33. During
  Chmeil’s fifteen-month tenure as CFO, GPB Capital failed to issue audited financial statements,
  failed to provide accurate financial information to investors, and the company experienced a
  wave of lawsuits. Decl. Ex. 5.
                                                   4
Case 1:21-cv-00583-MKB-VMS Document 12 Filed 02/08/21 Page 8 of 13 PageID #: 199




  the contractual relationship upon the occurrence of a change in company management or other

  events. See, e.g., Decl. Ex. 5 (no. 11; change-of-control lawsuit brought by Volkswagen against

  GPB Capital).

          In addition, GPB Capital could at any time sell dealerships, which would deplete the

  assets that could be used to redeem investors. Indeed, GPB Capital is reported to have sold at

  least twelve dealerships in the last year. Decl. Ex. 8. An independent monitor is needed,

  therefore, to ensure that any dealership sales are handled appropriately and are in the best

  interests of the investors.

          GPB Capital’s obligations to the investors far exceed GPB Capitals’s assets. Although

  the offerings at issue raised approximately $1.7 billion, only a fraction of investors were able to

  redeem before all redemption stopped in 2018, and GPB Capital reports total assets under

  management of approximately $238 million. Decl. Ex. 3 at 12.

                                            ARGUMENT

  I.      The Monitor’s Necessity And Purpose

          This Court has the authority and discretion to appoint a monitor in order to protect

  investors and prevent the dissipation of assets. SEC v. Amer. Bd. of Trade, Inc., 830 F.2d 431,

  436 (2d Cir. 1987) (district court’s appointment of a trustee or receiver in an SEC action “may be

  disturbed on appeal only if the district court has abused its discretion”). Section 21(d)(5) of the

  Exchange Act, 15 U.S.C. § 78u(d)(5), which permits the Court to grant “any equitable relief that

  may be appropriate or necessary for the benefit of investors,” provides a firm statutory basis for

  the appointment.

          Many courts have approved the appointment of monitor to oversee a firm’s activities and

  thus protect against further improper conduct. See, e.g., SEC v. WorldCom, Inc., 02 Civ. 4963



                                                   5
Case 1:21-cv-00583-MKB-VMS Document 12 Filed 02/08/21 Page 9 of 13 PageID #: 200




  (JSR), 2002 WL 1788032, at *1-2 (S.D.N.Y. Aug. 2, 2002) (reaffirming prior orders appointing

  Corporate Monitor); SEC v. Bivona, 16 Civ. 01386 (EMC), 2016 WL 2996903, at *1 (N.D. Cal.

  May 25, 2016) (granting SEC’s motion to appoint an independent monitor to review defendants’

  financial records “for the purpose of identifying assets, preventing dissipation of funds, and

  recommending future steps”); SEC v. Trabulse, 526 F. Supp. 2d 1008, 1019 (N.D. Cal. 2007)

  (appointing monitor due to “need for an objective party to oversee [defendant’s] conduct as he

  continues to manage funds”).

         The proposed independent monitor in this case would oversee GPB Capital and its

  affiliates and provide the Court, the Commission and the investors an unbiased and independent

  assessment of GPB Capital’s business. The independent monitor would also serve a vital role in

  helping ensure that GPB Capital maintains its existing agreements with automobile

  manufacturers and lenders in view of the lawsuits filed by the Commission and the various state

  securities regulators—and Gentile’s arrest—and any resulting change in leadership or control of

  GPB Capital.

         As described above, GPB Capital’s automobile dealerships, which represent at least 70%

  of its revenues, operates on a franchise model, which requires GPB Capital to have agreements

  with individual manufacturers to operate a dealer for that manufacturer’s brands. The

  Commission is concerned that manufacturers, in light of recent events, may terminate GPB

  Capital’s dealerships that sell their brands or force a sale of those dealerships. This could have a

  cascading effect on existing lenders who could begin calling in outstanding loans or cease

  extending credit. A termination of GPB Capital’s dealerships or forced divestiture would also

  have a catastrophic impact on the value of limited partner investments and the performance of




                                                   6
Case 1:21-cv-00583-MKB-VMS Document 12 Filed 02/08/21 Page 10 of 13 PageID #: 201




  the Funds which include automotive assets (i.e., Automotive Portfolio and Holdings II).

  Similarly, liquidation of GPB Capital’s assets would likely result in fire-sale prices.

         The Commission, therefore, respectfully requests that the Court issue the proposed Order

  Appointing Monitor, Decl. Ex. 2, with authority to, among other things, approve or disapprove:

  (1) proposed material corporate transactions; (2) extensions of credit; (3) material changes in

  business strategy; (4) material changes to compensation of any executive officer, affiliate or

  related party; (5) any retention of any management-level professional or person; (6) any decision

  to resume distributions to investors; and (7) any decision to file, or cause to be filed, any

  bankruptcy or receivership petitions.

         The monitor would have full access to the books, records, officers and employees of GPB

  Capital, and be required to file with the Court quarterly reports reflecting the status of GPB

  Capital’s reviews of its, among other things, internal controls, valuations, investment strategy,

  and annual budgets. The powers the Commission recommends for the proposed monitor are

  narrowly focused, thereby limiting the expense of the monitor. Decl. Ex. 2 (proposed Order).

  II.    Joseph T. Gardemal III Is Qualified To Serve As Monitor

         The Commission conducted a diligent search for a person with the skill and experience

  required to perform the necessary duties, and could do so in a cost-conscious manner. The

  Commission proposes Joseph T. Gardemal III, a managing director in the Washington, D.C.

  office of Alvarez & Marsal, a nationally known bankruptcy and restructuring firm.

  Mr. Gardemal has the unique skills and experiences needed to address the different issues facing

  GPB Capital. He has over 30 years of experience as a Certified Public Accountant and chief

  fiscal officer, specializing in forensic accounting investigations, valuation, auditing, and financial




                                                    7
Case 1:21-cv-00583-MKB-VMS Document 12 Filed 02/08/21 Page 11 of 13 PageID #: 202




  management for publicly-traded, closely-held, and public sector entities. Decl. Ex. 1 (Gardemal

  biographical experience).

         Mr. Gardemal has also been a leading valuation and damages expert in the auto industry

  for over 20 years, and is therefore particularly well-suited to serve as the monitor for GPB

  Capital. Mr. Gardemal has provided services to many of dealer groups and auto manufacturers

  and has also served as an expert to the U.S. Department of Justice on matters related to auto

  dealerships. He has intimate knowledge of, and has often provided consulting services related to,

  the relationship between auto manufacturers and their dealerships. His knowledge base includes

  compliance with sales and service agreements; buy-sell agreements; and terminations,

  relocations, and additions. He has served as an expert or consultant on matters involving the key

  issues facing the industry over the past decades including the bankruptcies of Chrysler and

  General Motors and the subsequent dealer network restructurings; sales reporting and vehicle

  allocation; and the growth of manufacturer-based incentive programs and their resulting impact

  on the operations and profitability of dealerships.

         In addition, the Alvarez & Marsal firm has provided operational and financial

  management and advisory services to a number of key automotive companies including

  manufacturers, suppliers, and dealerships. The firm’s expertise in addressing issues associated

  with unprofitable operations includes identifying and managing cost and revenue drivers;

  identifying and extracting benefits from merger and acquisition activities; evaluating businesses

  and business units; understanding customer/vendor relationships; and developing rationalization

  and growth strategies to improve profitability and maximize value.

         As contemplated by the proposed order for the monitorship accompanying this motion,

  any terms and conditions of the monitor’s retention, including all aspects of Mr. Gardemal’s and



                                                   8
Case 1:21-cv-00583-MKB-VMS Document 12 Filed 02/08/21 Page 12 of 13 PageID #: 203




  Alvarez & Marsal’s compensation, would be negotiated and agreed to between Mr. Gardemal,

  the Commission, and GPB Capital.

         Should it be necessary for Mr. Gardemal to retain other third party advisors, he would do

  only after obtaining an Order of the Court authorizing such engagement, and notice provided to

  GPB Capital with an opportunity to be heard. Finally, in view of concerns about GPB Capital’s

  condition and viability, the Order should require Mr. Gardemal to submit a report to the Court

  within 60 days of his appointment recommending either continuation of the monitorship,

  converting it to a receivership, and/or filing of bankruptcy petitions for one or more of the

  various entities. Mr. Gardemal is available to appear before the Court to address any questions

  the Court might have regarding his qualifications. 4




         4
            In July 2020, the Commission provided counsel for GPB Capital with a proposed
  monitor order that would provide for the appointment of Mr. Gardemal as an independent
  monitor. After the filing of this action on February 4, 2021, the Commission again sought GPB
  Capital’s consent to the appointment of a monitor. The parties, however, have been unable to
  reach a consensual agreement.

                                                   9
Case 1:21-cv-00583-MKB-VMS Document 12 Filed 02/08/21 Page 13 of 13 PageID #: 204




                                         CONCLUSION

         For the foregoing reasons, the Commission respectfully requests that the Court issue the

  Order to Show Cause and grant its application for the appointment of an independent monitor

  over GPB Capital.

  Dated: New York, New York
         February 8, 2021
                                                     Respectfully submitted,

                                                             /s/ David Stoelting
                                              By:    ____________________________________
                                                     David Stoelting
                                                     Kristin M. Pauley
                                                     Lindsay S. Moilanen
                                                     Attorneys for Plaintiff
                                                     U.S. Securities and Exchange Commission
                                                     New York Regional Office
                                                     200 Vesey Street, Suite 400
                                                     New York, New York 10281-1022
                                                     Tel: (212) 336-0174 (Stoelting)




                                                10
